DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 04/15/2014 has been entered.  Claims 9, 13, and 19 were cancelled.  Claims 21, 22, and 23 were added.  Claims 1 – 8, 10 – 12, and 14 – 18, and 20 – 23 are currently pending in the application.   
The Applicant’s amendment has not overcome the claim objections of record and they are upheld.  The claim objections from the Office Action mailed 05/26/2021 are repeated below.

Response to Arguments
Applicant’s arguments with respect to the claims are persuasive.  The Applicant incorporated subject matter that was indicated allowable in the Office Action mailed 05/26/2021 into Claims 1, 14, and 21.
The outstanding claim objections from the Office Action mailed 05/26/2021 have not been addressed in the amendment and are repeated below.
On Page 6 of the Remarks, the Applicant respectfully requested issues of double patenting be held in abeyance until the close of prosecution.  Please see the double patenting rejection 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10 and 15 of U.S. Patent No. 10,306,808. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of Claims 14 is recited in Claims 10 and 15 of U.S. Patent No. 10,306,808. 

Claim Objections
Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 12, and 20 are objected to because of the following informalities:  
Claim 1, line 5, recites “air in a raised floor of the data center based on the data in connection with data center so that”, which should recite “air in a raised floor of the data center based on the data in connection with the data center so that”. 
Claim 2, lines 1-2, recite “…wherein data in connection with the data center…”, which should recite “…wherein the data in connection with the data center…”, since antecedent basis for “data in connection with a data center” was established in Claim 1.
Claim 3 recites “center is based on an overall volume of cooling air in the data center”, which should recite “center is based on an overall volume of the cooling air in the data center”, since antecedent basis for “cooling air” was established in Claim 1.
Claim 5, line 3, recites “rack housing for repositioning the plurality of electronic devices disposed in a rack housing. and”, which should recite “rack housing for repositioning the plurality of electronic devices disposed in the rack housing,
Claim 5, line 5, recites “controlling the repositioning of a plurality of electronic devices disposed in the rack housing in real-“, which should recite “controlling the repositioning of the plurality of electronic devices disposed in the rack housing in real-“, since antecedent basis for “a plurality of electronic devices” was established in Claim 1.
Claim 7, line 1, recites “… wherein the controlling repositioning”, which should recite “… wherein the controlling of the repositioning”.
Claim 8, line 1, recites “… wherein the controlling repositioning is in”, which should recite “… wherein the controlling of the repositioning is in”.
Claim 9, lines 1-2, recite “… wherein the controlling repositioning is in dependence on a monitoring of a volume of cooling air of a second rack housing of the data center”, which should recite “… wherein the controlling of the repositioning is in response to monitoring a volume of cooling air in a second rack housing of the data center”.
Claim 10, lines 1-6 recite “… wherein the method includes controlling repositioning of the plurality of electronic devices, wherein the controlling includes causing movement of the plurality of electronic devices so that a first electronic device of the plurality of electronic devices is moved independently of a second electronic device of the plurality of electronic devices and further so that as a result of the controlling, a third adjustable air volume in the rack housing is defined, …”, which should recite “… 
Claim 11, lines 4-5, recite “… in respective ones of a plurality of rack housings,,,”, which should recite “… in each rack housing of a plurality of rack housings…”.
Claim 12, lines 5-7, recite “respective ones of a plurality of rack housings based on the data regarding the overall cooling needs of the data center, and wherein method includes performing the controlling so that first, second and third of the plurality of rack housings have respective first, second and third different adaptive air volumes.”, which should recite “each rack housing of a plurality of rack housings based on the data regarding the overall cooling needs of the data center, and wherein the method further includes performing the controlling so that first, second, and third rack housings of the plurality of rack housings have different respective first, second, and third adaptive air volumes.”
Claim 20, line 1, recites “… wherein the actuator is controlled in dependence on a volume…”, which should recite “… wherein the actuator is controlled in response to a volume…”. 
Appropriate correction is required.

Allowable Subject Matter
Claim 1 is objected to for the minor informalities recited above but is allowable.
Regarding Claim 1, the prior art, either alone or in combination, does not teach the controlling the repositioning based on monitoring a volume of cooling air in a second rack housing of the data center.  Czamara teaches controlling the repositioning based on monitoring of “operating characteristics in a computing device, rack, or data center”, Col. 9, lines 43-46.  Czamara does not teach controlling the repositioning of the plurality of electronic devices in the rack housing is based on a volume of cooling air in a second rack housing in the data center, the second rack housing being independent of the rack housing.
Claims 2 – 8 and 10 – 12 depend from Claim 1.
Claim 14 would be allowable if the non-statutory double patenting rejection set forth in this Office Action were overcome.
Regarding Claim 14, the prior art, either alone or in combination, does not teach controlling the actuator based on an overall volume of cooling air in the data center.  Czamara teaches the data is “operating characteristics in a computing device, rack, or data center.  Such operating characteristics include ambient temperature, exit air temperature, flow rate, pressure, and humidity”, Col. 9, lines 43-46.  The overall volume of cooling air (interpreted as the overall volume of cooling air under the raised floor) is not one of the operating characteristics used to control the actuator. 
Claims 15 – 18 and 20 depend from Claim 14. 
Claim  21 is allowed. 
Regarding Claim 21, the prior art, either alone or in combination, does not teach the controlling the repositioning based on monitoring a volume of cooling air in a second rack housing of the data center.  Czamara teaches controlling the repositioning based on monitoring of “operating characteristics in a computing device, rack, or data center”, Col. 9, lines 43-46.  Czamara does not teach controlling the repositioning of the plurality of electronic devices in the rack housing is based on a volume of cooling air in a second rack housing in the data center, the second rack housing being independent of the rack housing.
Claims 22 – 23 depend from Claim 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
01/13/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762